
	

113 S2871 IS: The Law Enforcement Access to Data Stored Abroad Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2871
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Hatch (for himself, Mr. Coons, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to safeguard data stored abroad from improper government
			 access, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  The Law Enforcement Access to Data Stored Abroad Act.2.FindingsCongress finds the following:(1)The Electronic Communications Privacy Act of 1986 (Public Law 99–508; 100 Stat. 1848) (referred to
			 in this section as ECPA) was intended to protect the privacy of electronic communications stored with providers of
			 electronic communications services and remote computing services, while
			 balancing the legitimate needs of law enforcement to access records stored
			 by such providers.(2)To strike this balance, ECPA authorized governmental entities to obtain certain categories of
			 communications data from providers using established, pre-existing forms
			 of process—warrants and subpoenas.  It also created a new form of court
			 order, in section 2703(d) of title 18, United States Code, that
			 governmental entities could use to obtain additional types of
			 communications data.(3)It has been well established that courts in the United States lack the power to issue warrants
			 authorizing extraterritorial searches and seizures, and neither ECPA nor
			 subsequent amendments extended the warrant power of courts in the United
			 States beyond the territorial reach of the United States.(4)Nevertheless,
			 Congress also recognizes the legitimate needs of law enforcement agencies
			 in the United States to obtain, through lawful process, electronic
			 communications relevant to criminal investigations related to United
			 States persons wherever that content may be stored. Therefore, this Act
			 authorizes the use of search warrants extraterritorially only where the
			 Government seeks to obtain the contents of electronic communications
			 belonging to a United States person.3.Scope and clarification of warrant requirement(a)In generalChapter 121 of title 18, United States Code, is amended—(1)in section 2702(a), by amending paragraph (3) to read as follows:(3)a provider of remote computing service or electronic communication service to the public shall not
			 knowingly divulge to any governmental entity the contents of any
			 communication described in section 2703(a), or any record or other
			 information pertaining to a subscriber or customer of such service.;(2)in section 2703—(A)by striking subsections (a) and (b) and inserting the following:(a)Contents of wire or electronic communication in electronic storageA governmental entity may require the disclosure by a provider of electronic communication service
			 or remote computing service of the contents of a wire or electronic
			 communication that is in electronic storage with or otherwise stored,
			 held, or maintained by the provider only pursuant to a warrant issued
			 using the procedures described in the Federal Rules of Criminal Procedure
			 (or, in the case of a State court, issued using State warrant procedures)
			 by a court of competent jurisdiction.	Subject to subsection (b), a
			 warrant issued pursuant to this subsection may be used to require the
			 disclosure of contents of a wire or electronic communication that are in
			 the provider’s electronic storage within the United States or otherwise
			 stored, held, or maintained within the United States by the provider.(b)Warrant requirementsA warrant issued under subsection (a) may require the disclosure of the contents of a wire or
			 electronic communication, regardless of where such contents may be in
			 electronic storage or otherwise stored, held, or maintained by the
			 provider, if the account-holder whose contents are sought by
			 the warrant is a United States person.  A court issuing a warrant pursuant
			 to this subsection, on a motion made promptly by the service provider,
			 shall modify or vacate such warrant if the court finds that the warrant
			 would require the provider of an electronic communications or remote
			 computing service to violate the laws of a foreign country.; (B)in subsection (d), in the first sentence—(i)by striking (b) or;(ii)by striking the contents of a wire or electronic communication, or; and(iii)by striking sought, are and inserting sought are; and(C)by adding at the end the following:(h)Rule of constructionNothing in this section or in section 2702 shall be construed to limit the authority of a
			 governmental entity to use an administrative subpoena authorized under a
			 Federal or State statute or to use a Federal or State grand jury, trial,
			 or civil discovery subpoena to—(1)require an originator, addressee, or intended recipient of an electronic communication to disclose
			 the contents of the electronic communication to the governmental entity;
			 or(2)require an entity that provides electronic communication services to the officers, directors,
			 employees, or agents of the entity (for the purpose of carrying out their
			 duties) to disclose the contents of an electronic communication to or from
			 an officer, director, employee, or agent of the entity to a governmental
			 entity, if the electronic communication is held, stored, or maintained on
			 an electronic communications system owned or operated by the entity.(i)NoticeExcept as provided in section 2705, not later than 10 business days after a governmental entity
			 receives the
			 contents of a wire or electronic communication of a subscriber or customer
			 from a provider of electronic communication service or remote computing
			 service under subsection (a), the governmental entity shall serve upon, or
			 deliver to by registered or first-class mail, electronic mail, or other
			 means reasonably calculated to be effective, as specified by the court
			 issuing the warrant, the subscriber or customer—(1)a copy of the warrant; and(2)notice that informs the customer or subscriber—(A)of the nature of the law enforcement inquiry with reasonable specificity; and(B)that information maintained for the customer or subscriber by the provider of electronic
			 communication service or remote computing service named in the process or
			 request was supplied to, or requested by, the governmental entity.; (3)in section 2704(a)(1),	by striking section 2703(b)(2) and inserting section 2703;(4)in section 2705—(A)in subsection (a), by striking paragraph (1) and inserting the following:(1)A governmental entity that is seeking a warrant under section 2703 may include in the application
			 for the warrant a request, which the court shall grant, for an order
			 delaying the notification required under section 2703(i) for a period of
			 not more than 90 days, if the court determines that there is reason to
			 believe that notification of the existence of the warrant may have an
			 adverse result described in paragraph (2) of this subsection.; and(B)in subsection (b), in the matter preceding paragraph (1), by striking under section 2703(b)(1); and(5)in section 2711—(A)in paragraph (3)(B) by striking warrants; and and inserting warrants;(B)in paragraph (4) by striking thereof. and inserting thereof; and; and(C)by adding at the end the following:(5)the term United States person means a citizen or permanent resident alien of the United States, or an entity or organization
			 organized under the laws of the United States or a State or political
			 subdivision thereof..4.Mutual legal assistance treaty reforms(a)Mutual Legal Assistance Treaty Transparency and Efficiency(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall
			 establish—(A)a form for use by a foreign government filing a mutual legal assistance treaty request (referred to
			 in
			 this section as an MLAT request), which shall—(i)be made available on the website of the Department of Justice; and(ii)require sufficient information and be susceptible for use by a foreign government to provide all
			 the
			 information necessary for the MLAT request; and(B)an online docketing system for all MLAT requests, which shall allow a foreign government
			 to track the status of an MLAT request filed by the foreign government.(2)Annual publicationBeginning not later than 1 year after the date of enactment of this Act, and each year thereafter,
			 the Attorney General shall publish on the website of the Department of
			 Justice statistics on—(A)(i)the number of MLAT requests made by the Department of Justice to foreign governments for the
			 purpose
			 of obtaining the contents of an electronic communication or other
			 information or records from a provider of electronic communications or
			 remote computing services; and(ii)the average length of time taken by foreign
			 governments to process the MLAT requests described in clause (i); and(B)(i)the number of MLAT requests made to the Department of Justice by foreign governments for the
			 purpose
			 of obtaining the contents of an electronic communication or other
			 information or records from a provider of electronic communications or
			 remote computing services; and(ii)the average length of time taken by the
			 Department of Justice to process the MLAT requests described in clause
			 (i).(3)Notice to Department of StateThe Attorney General shall notify the Secretary  of State not later than 7 days after the date on
			 which disclosure of
			 electronic communications content to a foreign government  is made
			 pursuant to an
			 MLAT request.(b)Preservation of RecordsThe Attorney General may issue a request pursuant to section 2703(f) of title 18, United
			 States Code, upon receipt of an MLAT request that appears to be facially
			 valid.(c)Notification to Provider of MLAT requestWhen the Attorney General makes use of the process provided in section 2703 of title 18,
			 United States Code, to obtain information from an electronic
			 communications provider or a remote computing provider based on an MLAT
			 request, the Attorney General shall
			 notify that provider in writing that the request has been made pursuant to
			 a mutual legal assistance treaty.5.Sense of congressIt is the sense of Congress that—(1)data localization requirements imposed by foreign governments on data providers are—(A)incompatible with the borderless nature of the Internet;(B)an impediment to online innovation; and(C)unnecessary to meet the needs of law enforcement; and(2)the Department of Justice, the Department of State, and the United States Trade Representatives
			 should
			 pursue open data flow policies with foreign nations.
			
